DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. 2015/0009442).

Regarding claim 1, Lee discloses a liquid crystal display device (Figs. 1-2; page 2, para [0026-0027]), comprising:
	a substrate (110, Fig. 2; page 2, para [0043]); and
	a pixel electrode (191/199, Figs. 1-2 and 11; pages 3-4, para [0059-0060]) disposed on the substrate (110, Fig. 2), wherein
	the pixel electrode (191/199, Figs. 1-2) comprises:
		a stem portion (192b and 193b, Fig. 11; page 9, para [0135]) including a first portion (vertical portion 192b, Fig. 11) extending in a first direction (vertical direction, Fig. 11) and a second portion (193b, Fig. 11) extending in a second direction (horizontal direction, Fig. 11) intersecting the first direction (vertical direction, Fig. 11); 
		a plurality of branch portions (194c, Fig. 11; page 9, para [0135]) extended from the stem portion (192b and 193b, Fig. 11) in a direction which is different from the first direction (vertical direction, Fig. 11) and the second direction (such as branch portions 194c extending obliquely in the vertical first direction and the horizontal second direction, Fig. 11; page 9, para [0135]); and
		at least one slit (slits between branch portions 194c, Fig. 11) parallel to the first portion of the stem portion (since the vertically extending outer edges of the ends of the slits between branch portions 194c are parallel to the vertically extending first portion 192b as broadly interpreted, Fig. 11), and
	a portion of the plurality of branch portions (such as center portions of 194c, Fig. 11) is disposed between the at least one slit (outer edges of the ends of the slits between branch portions 194c, Fig. 11) and the first portion (vertical portion 192b, Fig. 11) of the stem portion (192b and 193b, Fig. 11) in the second direction (horizontal direction, Fig. 11).

Regarding claim 2, Lee discloses a liquid crystal display device with all the limitations above and further discloses wherein:
	the plurality of branch portions (194c, Fig. 11) includes a first branch portion (upper right quadrant 194c, Fig. 11) extended from the stem portion (192b and 193b, Fig. 11) in a third direction (upper right direction, Fig. 11) which is different from the first direction (vertical direction, Fig. 11) and the second direction (horizontal direction, Fig. 11) and a second branch portion (upper left quadrant 194c, Fig. 11) extended from the stem portion (192b and 193b, Fig. 11) in a fourth direction (upper left direction, Fig. 11) which is different from the first direction (vertical direction, Fig. 11), the second direction (horizontal direction, Fig. 11), and the third direction (upper right direction, Fig. 11), and
	the first portion (vertical portion of 192b, Fig. 11) of the stem portion (192b and 193b, Fig. 11) is disposed between the first branch portion (upper right quadrant 194c, Fig. 11) and the second branch portion (upper left quadrant 194c, Fig. 11) in the second direction (horizontal direction, Fig. 11).

Regarding claim 3, Lee discloses a liquid crystal display device with all the limitations above and further discloses wherein the second branch portion (upper left quadrant 194c, Fig. 11) is disposed between the first portion (vertical portion of 192b, Fig. 11) of the stem portion (192b and 193b, Fig. 11) and the at least one slit (such as a vertically extending outer edges of the ends of the slits between branch portions 194c in the upper left quadrant as broadly interpreted, Fig. 11) in the second direction (horizontal direction, Fig. 11).

Regarding claim 4, Lee discloses a liquid crystal display device with all the limitations above and further discloses wherein:
	the plurality of branch portions (194c, Fig. 11) further includes a third branch portion (lower left quadrant 194c, Fig. 11) extended from the stem portion (192b and 193b, Fig. 11) in a fifth direction (lower left direction, Fig. 11) and a fourth branch portion (lower right quadrant 194c, Fig. 11) extended from the stem portion (192b and 193b, Fig. 11) in a sixth direction (lower right direction, Fig. 11),
	the first direction (vertical direction, Fig. 11), the second direction (horizontal direction, Fig. 11), the third direction (upper right direction, Fig. 11), the fourth direction (upper left direction, Fig. 11), the fifth direction (lower left direction, Fig. 11), and the sixth direction (lower right direction, Fig. 11) are different from each other,
	the first portion (such as lower portion of 192b, Fig. 11) of the stem portion (192b and 193b, Fig. 1) is disposed between the third branch portion (lower left quadrant 194c, Fig. 11) and the fourth branch portion (lower right quadrant 194c, Fig. 11) in the second direction (horizontal direction, Fig. 2), and
	the second portion (horizontal portion 193b, Fig. 11) of the stem portion (192b and 193b, Fig. 11) is disposed between the second branch portion (upper left quadrant 194c, Fig. 11) and the fourth branch portion in the first direction (vertical direction, Fig. 11).

Regarding claim 5, Lee discloses a liquid crystal display device with all the limitations above and further discloses wherein the pixel electrode (191/199, Fig. 11) further comprises an edge portion (such as right vertical edge portion of 199, Fig. 11) extending in the first direction (vertical direction, Fig. 11), and
	the at least one slit (outer edges of the right ends of the slits between branch portions of right half of 194c, Fig. 11) is disposed between the first portion (vertical portion 192b, Fig. 11) of the stem portion (192b and 193b, Fig. 11) and the edge electrode (right vertical edge portion of 199, Fig. 11) in the second direction (horizontal direction, Fig. 11).

Regarding claim 6, Lee discloses a liquid crystal display device with all the limitations above and further discloses wherein the edge portion (outer right vertical edge portion of 199, Fig. 11) is spaced apart from the plurality of branch portions (such as left half of branch portions 194c, Fig. 11).

Regarding claim 7, Lee discloses a liquid crystal display device with all the limitations above and further discloses wherein the stem portion (192b and 193b, Fig. 11) of the pixel electrode (191/199, Fig. 11) has a cross shape in a plan view.

Regarding claim 8, Lee discloses a liquid crystal display device with all the limitations above and further discloses wherein an inclined angle between one of the plurality of branch portions (such as upper right quadrant branch portions 194c, Fig. 11) and the first portion (vertical portion 192b, Fig. 11) of the stem portion (192b and 193b, Fig. 11) which is extended in the first direction (vertical direction, Fig. 11) is about 45° (upper right quadrant branch portions 194c form an inclined angle of about 45° with vertical portion 192b, Fig. 11).

Regarding claim 9, Lee discloses a liquid crystal display device with all the limitations above and further discloses:
	a gate line (121, Figs. 1-2 and 11; page 2, para [0043]); and
	a data line (171, Figs. 1-2 and 11; page 3, para [0049]),
	wherein a portion of the stem portion (such as vertical portion 192b, Figs. 1-2, 11) of the pixel electrode (191/199, Figs. 1-2, 11) parallels a portion of the data line (171, Figs. 1-2 and 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2015/0009442) in view of Cho et al. (U.S. 2014/0132867).

Regarding claim 10, Lee discloses a liquid crystal display device with all the limitations above but does not expressly disclose a light shielding pattern which overlaps the stem portion (192b and 193b, Figs. 1-2 and 11) of the pixel electrode (191/199, Figs. 1-2 and 11) in a plan view.  However, Cho discloses a liquid crystal display device (Fig. 5; page 2, para [0041]) comprising a pixel electrode (191, Fig. 5; page 6, para [0105]) comprising a stem portion (191b, Fig. 5; page 6, para [0105]), wherein a light shielding pattern (133, Figs. 5-6; page 6, para [0105]) overlaps the stem portion (191b, Figs. 5-6) in order to provide additional capacitance to pixels of the liquid crystal display device (page 6, para [0105]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the pixel electrode (Lee: 191/199, Figs. 1-2 and 11) of Lee with the light shielding pattern (Cho: 133, Figs. 5-6) of Cho such that the light shielding pattern (Cho: 133, Figs. 5-6) is disposed so as to overlap the stem portion (Lee: such as stem portion 192b, Fig. 11) in a plan view in order to obtain the benefits of providing additional capacitance to pixels of the liquid crystal display device as taught by Cho (page 6, para [0105]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C LEE/Primary Examiner, Art Unit 2871